Exhibit 10.8

 

Confidential   Jones Lang LaSalle Incorporated

Jones Lang LaSalle Incorporated

GEC Long-Term Incentive Compensation Program

(Effective as of January 1, 2007)

I. Objectives

Jones Lang LaSalle Incorporated (the “Company”) has adopted this GEC Long-Term
Incentive Compensation Program (the “Plan”) in order to:

 

  (a) Provide an incentive to specifically-designated Company executives and key
contributors (the “Participants”) to achieve the long-term specific strategic
goals of the Company,

 

  (b) Align the financial interests of the Participants with the interests of
shareholders, including by providing a mechanism for Participants to acquire
additional equity ownership if the Company, and

 

  (c) Attract and retain executive talent in a highly competitive labor market.

II. General Plan Provisions

 

Defined Terms:    Capitalized terms used herein without specific definition
shall have the respective definitions given to them elsewhere in the Plan.
Eligibility:    Members of the Company’s Global Executive Committee (the “GEC”)
and such other executives and key contributors as the Compensation Committee of
the Company’s Board of Directors (the “Committee”) may designate from time to
time will be eligible to participate in the Plan. No individual will have an
automatic right to participate in the Plan. Selection Procedures:    Prior to
March 31 of each year, the Company’s Global Chief Executive Officer (the “CEO”)
will recommend to the Committee the employees who will participate in the Plan
and their respective specific levels of participation. Once approved by the
Committee, the CEO will confirm participation levels to eligible employees in
writing. All Participants must be employed by the Company on any Award Date in
order to receive an Award.

Performance

Measurement:

  

Performance for purposes of the Plan will be based on growth in the Company’s
net income available to shareholders (“Net Income”).

 

The calculation of Net Income will conform to the then current Company
accounting and financial standards as reflected in its financial statements
under generally accepted accounting principles as in effect from time to time.
All direct expenses will be included in the calculation of Net Income, including
one time charges, integration and acquisition-related costs and allocation of a
portion of global expenses where a business segment benefits directly.

 

The strategic intent of the Plan is to reward all incentive fees, performance
fees and equity gains. However, the Committee reserves the right in its
discretion to make adjustments for income or expense items that may not be
consistent with, or promote, the strategic intent of the Plan.

 

For purposes of the Plan, published financial results may be adjusted by the
Committee to reflect the results as they would have been without the effect of
any significant accounting changes implemented following the adoption of the
Plan.

Award

Determination:

   Awards will be determined on a calendar year basis. An individual Participant
will receive an Award based on a specified share of the total pool incentive
assigned for Plan purposes at the beginning of each year. A Participant may be
selected to participate in the Plan with respect to one year but then not for
another year, in the discretion of the Committee.

 

1



--------------------------------------------------------------------------------

Confidential   Jones Lang LaSalle Incorporated

 

 

Minimum

Performance

Requirements:

   In order to receive an Award under the Plan, each of the actual (1) operating
margin and (2) total compensation and benefit expense as a percentage of total
revenue must meet or exceed the specific requirements approved by the Committee
at the beginning of each calendar year.

GEC LTIP Pool— Performance

Sharing

Rates to be Applied to Net Income Hurdles:

   For purposes of determining the value of an award under the Plan (an
“Award”), each Participant will share in a specified percentage of a pool (the
“GEC LTIP Pool”) that is established from sharing rates applied to growth in Net
Income in excess of the Net Income hurdles established for each year by the
Committee and documented in the minutes of its meeting held on May 30, 2007 that
are maintained with the corporate records of the Company. Percentage Interest
Allocation Methodology:   

The percentage interest of each Participant will reflect the maximum amount that
the Participant may receive from the GEC LTIP Pool following the end of each
calendar year. The percentage allocated to any Participant for a given year may
be modified at the beginning of any year, by March 31st of such year, as
recommended by the Company’s CEO and approved by the Committee.

 

Upon the recommendation of the Company’s CEO and approval by the Committee,
other key executives that participate in other Variable Compensation Plans (as
defined in the SAIP) may be allocated a percent interest in the GEC LTIP Pool at
the beginning of a year to motivate performance during the period (“Annual
Participant”).

 

Once the initial point allocations are approved for GEC members and other Annual
Participants, the Company CEO will be assigned a point interest by the
Committee. The Company CEO shall receive no more than 25% of the interest in the
GEC LTIP.

 

If less than 100% of the GEC LTIP Pool has been allocated at the beginning of
the year, any unallocated interest that may remain at the end of the year may be
used to (i) reward then current employees who may have been selected to
participate on a discretionary basis or (ii) to provide a retention incentive to
new employees, in either of the foregoing cases upon the recommendation of the
Company’s CEO and approval by the Committee.

Form of

Awards:

   GEC LTIP Awards are anticipated to be made in a combination of cash (“Cash
Award”) and restricted stock units (“RSU Awards”). The pay mix will generally be
50% Cash Awards and 50% RSU Awards, with the final pay mix to be determined by
the Committee each year. The Committee reserves the right to pay less than 50%
in RSU Awards provided that not more than 50% will be paid in RSU Awards. RSU
Awards will otherwise be subject to the terms of the Company’s Stock Award and
Incentive Plan (as amended from time to time, the “SAIP”). Dividend Equivalents:
   The Board of Directors may, in its discretion, grant dividend equivalents to
employees who were granted RSU Awards. Dividend equivalents are the right to
receive cash, common stock, or other property equal in value to the amount of
dividends paid with respect to the Company’s common stock. RSU Awards do not
otherwise have voting rights or a legal right to receive dividends until vested.

 

2



--------------------------------------------------------------------------------

Confidential   Jones Lang LaSalle Incorporated

 

 

Vesting:    Participants must be then currently employed by the Company to
receive an Award and in order for any Award to vest, subject to the provisions
of the Plan and to the terms of the SAIP.

Forfeiture upon

Termination:

   Except as set forth below under “Voluntary Termination due to ‘Rule of 65’
Retirement” and “Involuntary Termination due to Death/Disability,” Participants
forfeit unvested Cash Awards and RSU Awards if they voluntarily terminate
employment with the Company or are terminated by the Company for Cause. For
purposes of the Plan, “Cause” means failure to perform the Participant’s job
responsibilities in good faith, documented poor performance, falsification of
Company records, theft, failure to cooperate with an investigation, conviction
of any crime against the Company, any of the Company’s subsidiaries or any of
their employees, or a documented violation of the Company’s Code of Business
Ethics. Cash Awards:    For Cash Awards, 100% of the Cash Award vests on the
thirty-six (36) month anniversary of the Award Date. Cash Awards are not
credited with interest or any other income during the vesting period. RSU
Awards:    The Award Date for the RSU Awards will be the date the Committee
approves annual bonuses to be paid to GEC members. The closing price of the
Company’s common stock on the Award Date will be used to determine the number of
RSUs that each Participant will receive. One hundred percent (100%) of the RSU
Award will vest of the thirty six (36) month anniversary of the Award Date.
Change in Control:    All unvested Cash Awards and RSU Awards become 100% vested
in the event of a Change in Control as defined in the SAIP and as determined by
the Committee. Voluntary Termination due to “Rule of 65” Retirement:    All
unvested Cash Awards and RSU Awards become 100% vested when an employee
terminates employment when any of the following conditions have been met: (i)
being at least 55 years old and having any combination of age plus years of
service to the Company and its affiliates equal to at least 65, or (ii) having
reached the statutory retirement age as defined within the country of the
employee’s residence or citizenship, as applicable. In addition, as stipulated
in the SAIP, the Company may in its discretion impose on a retired employee
additional conditions regarding non-competition and non-solicitation of clients
and employees in order for the retired employee to realize such benefits.

Involuntary Termination

due to Death/Disability:

   All unvested Cash Awards and RSU Awards become 100% vested when an employee
terminates employment as a result of death or total disability, with
distributions in accordance with the payout provisions above. Use of Forfeited
Interests:    Forfeited interests that were initially assigned to GEC or other
Annual Participants at the beginning of the year, may not be reallocated to GEC
or other Annual Participants following the participant’s termination of
employment. Administration and Interpretation:   

As the Plan is a Variable Compensation Plan contemplated by the Company’s SAIP,
Awards under the Plan will be administered as performance based awards under the
SAIP. The Plan shall be interpreted by the Committee and such interpretations
shall be final.

 

The Plan will be administered by or under the discretion of the Committee.
Subject to the provisions of the

 

3



--------------------------------------------------------------------------------

Confidential   Jones Lang LaSalle Incorporated

 

 

   Company’s SAIP, the Committee in its discretion shall have the authority to
approve eligibility to participate in the Plan and to establish the terms and
conditions under which the awards become payable. In addition, the Committee
shall have the authority to delegate such of its duties and authority under the
Plan, including calculation of performance results. Term of Plan:   

The Plan will be effective for the four year performance period starting January
1, 2007 and ending December 31, 2010.

 

It is anticipated (but not guaranteed) that a subsequent long-term incentive
plan would be developed following the expiration of the above performance
period, and such a plan would reflect market competitive compensation practices
and business forecasts at that time.

Amendments:    The Plan is intended to continue in its initial form and not be
amended during its term, provided, however, the Committee reserves the right to
amend the Plan in order to maintain its original objectives at any time during
its term. In addition, the Committee may, at any time and from time to time,
alter, amend, suspend or terminate the Plan in whole or part. Notwithstanding
the foregoing, no amendment shall affect adversely any of the rights of any
Participant under any Award already then previously granted under the Plan. III.
Mandatory GEC Stock Bonus:   

In consideration for participating in the Plan, members of the GEC shall receive
a mandatory portion of their incentive compensation that would otherwise be paid
in cash (“Cash Bonus”) under the SAIP in the form of restricted stock units as a
“Stock Bonus.”

 

Until modified by the Committee, the following Stock Bonuses will be awarded
automatically, with the effect of ratably reducing the Cash Bonuses paid to GEC
members:

 

Global Chief Executive Officer – 33% of the Cash Bonus to be paid as Stock
Bonus;

Global Chief Operating and Financial Officer– 25% of the Cash Bonus to be paid
as Stock Bonus; and

Other GEC Members– 20% of the Cash Bonus to be paid as Stock Bonus.

 

The Award Date for Stock Bonuses will be deemed to be the first trading day in
January of each year, with the closing price of the Company’s common stock on
that date used to determine the number of restricted stock unites that a GEC
Participant will receive as a Stock Bonus.

 

The Stock Bonus will be memorialized and subject to the general terms of the
Company’s SAIP, with 50% of the RSU award to vest on the eighteen (18) month
anniversary of the Award Date and the remaining 50% on the thirty (30) month
anniversary.

 

As International Directors, GEC members who participate in the Plan will
continue to be automatically subject to the SOP, including its stock ownership
guidelines and the voluntary election to decrease or withdraw from SOP once
ownership criteria are met. However, no GEC member will receive the additional
20% firm contribution (“SOP Uplift”) that is made available to other SOP
participants.

 

4